Citation Nr: 1220691	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  01-01 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) for service-connected lumbosacral strain with mechanical back pain, L5 disc bulging and limitation of motion, prior to June 9, 2008.

3.  Entitlement to an effective date earlier than June 9, 2008, for the award of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served with the National Guard from July 1975 to July 1984 and had verified active service from June 18, 1983 to July 2, 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2000 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In the November 2011 statement submitted by the Veteran's attorney, the Veteran also appeared to raise a new claim regarding an additional issue of entitlement to a disability rating in excess of 20 percent for his service-connected lumbar spine disability prior to February 11, 2000.  The issue of entitlement to a disability rating in excess of 20 percent for service-connected lumbar spine disability prior to February 11, 2000, has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In January 2012, the Board remanded the claim for an increased rating for the back for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) by the Under Secretary for Benefits or the Director of Compensation and Pension prior to June 9, 2008, and for the RO to issue a statement of the case in connection with the claim for entitlement to an earlier effective date for the award of a TDIU.

Virtual VA shows that the RO referred the Veteran's claim for extra-schedular consideration to Compensation and Pension, on January 18, 2012, and informed the Veteran of such on that same date.  However, there is no response from Compensation and Pension in either Virtual VA or the claims file regarding an extra-schedular evaluation (grant or denial), and there has been no issuance of a statement of the case in connection with the claim involving the earlier effective date for TDIU.  

The Board suspects that the claims file was accidentally sent back and certified to the Board prematurely.  Regardless, the Board must remand the claims for completion of the January 2012 remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Following any additional development deemed necessary by the AOJ, submit the claim for an increased rating for the Veteran's service-connected back disability to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 3.321(b) prior to June 9, 2008.  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1), is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  

In making this determination, a February 2000 statement by D. A. McLain, M.D.; an August 2001 Travel Board hearing transcript; and statements by the Veteran, his wife, and his acquaintances; and any VA examination reports containing any opinions regarding interference with employability, should be given particular consideration.  

2.  The RO should issue to the Veteran a statement of the case as to the claim of entitlement to an effective date earlier than June 9, 2008, for the award of a TDIU.  The RO should advise the Veteran of the time period in which to perfect an appeal.  If, and only if, he perfects an appeal as to this matter, should the claim be returned to the Board for further consideration.

3.  Undertake any other development action that is deemed warranted, and re-adjudicate the issue of entitlement to an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) for service-connected lumbosacral strain with mechanical back pain, L5 disc bulging and limitation of motion, prior to June 9, 2008.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

